Citation Nr: 1506518	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for hallux valgus.

3.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2014, and a transcript of the hearing is associated with his claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current right knee medial meniscus tear, anterior cruciate ligament tear, and arthritis was not manifest in service and is unrelated to service, and arthritis was not manifest to a degree of 10 percent within 1 year of service separation.  

2.  The Veteran's current bilateral hallux valgus was not manifest in service and is unrelated to service.  

3.  The Veteran's current lower back degenerative disc disease and arthritis was not manifest in service and is unrelated to service, and arthritis was not manifest to a degree of 10 percent within 1 year of service separation..   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hallux valgus are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a lower back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination for the hallux valgus disorder claim in July 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as the examiner provided a medical opinion based on the record, with a rationale.  VA examinations are not necessary for the right knee and lower back disorder claims as the evidence does not establish that the Veteran suffered a relevant disease, injury, or event in service or had arthritis or its symptoms manifesting within 1 year of separation.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Veteran had no service in the Republic of Vietnam and no combat service has been alleged.  Since combat service is not shown, the provisions of 38 U.S.C.A. § 1154(b) (West 2002), which contain relaxed evidentiary criteria for showing diseases or injuries incurred in combat, are not applicable.

Right knee disorder

The Veteran's service treatment records are silent for reference to right knee problems.  Service examinations of his right knee were normal in April 1971 and July 1972, and he denied having or having had knee trouble in April 1971.  

August 2009 through June 2011 VA medical records show complaints of right knee pain starting in August 2009.  An April 2010 VA medical record shows the Veteran reporting right knee pain since the 1980's.  In October 2010, the Veteran was reported to have right medial meniscus and anterior cruciate ligament tears.  A July 2012 VA examination report reports that the Veteran had had right knee degenerative joint disease since about 2004.   

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right knee disorder.  The preponderance of the evidence including the service treatment records shows that such was not manifest in service, that arthritis was not manifest within 1 year of separation, and that the current right knee disorder is unrelated to service.  Service treatment records are silent for reference to right knee disease, injury, complaints, and treatment, and the Veteran's current right knee disorder was first shown many years after service.      

Foot disorder

The Veteran's service treatment records show treatment for a swollen left foot in June 1971.  The Veteran reported at the time that his foot swelled after playing basketball.  Examination revealed tenderness on the side of the foot.  Analgesic liquid was prescribed.  Service examinations of the Veteran's feet were normal in April 1971 and July 1972, and he denied having or having had foot trouble in April 1971.  

On VA podiatry evaluation in February 2010, the Veteran reported having painful bunions ever since the 1970's.  On observation, the Veteran had hallux valgus bunion deformities.  

On VA examination in July 2011, the Veteran stated that he had been in a combat unit and did a lot of marching and running and had problems with his feet.  There was no history of foot trauma.  X-rays showed severe bilateral hallux valgus, and hallux valgus was diagnosed.  The examiner reviewed the Veteran's record including the June 1971 service treatment record showing a swollen left foot after playing basketball and the negative July 1971 service discharge examination report and opined that the Veteran's bilateral bunions were less likely than not caused by or a result of service.  The rationale was that the Veteran was seen once for a swollen left foot, which was a transient condition which was also self-limited with no recurrence.  Also, the service treatment records were silent with regard to foot disorder such as bunions.  Therefore, it was less likely than not for the Veteran's bilateral bunions (hallux valgus) to be due to or caused by service.

Based on the evidence, the Board finds that service connection is not warranted for bilateral hallux valgus.  One in-service foot problem is shown, for a left rather than a bilateral foot problem, and the examiner in July 2011 described it as self-limited.  Hallux valgus of either foot was not shown in service.  To the contrary, the Veteran's feet were normal on service examinations with no reports of hallux valgus in service, and the examiner in July 2011 concluded, based on a record review, that it was unrelated to service.  The preponderance of the evidence indicates that the Veteran's current bilateral hallux valgus was not manifest in service and is unrelated to service.   

Lower back disorder

The Veteran's service treatment records are silent for reference to lower back problems.  Service examinations of his back were normal in April 1971 and July 1972, and he denied having or having had back trouble in April 1971.  

On January 2000 private treatment for low back pain, it was noted that there had been a workman's compensation injury and that the Veteran had been told that he had degenerative disc disease.  In October 2000, the Veteran advised a private health care provider that he strained his low back in 1983 and that he had a 1 month history of low back pain, mostly on the right, radiating down to his knee.  Radiology revealed degenerative disc disease and degenerative joint disease in the lower lumbar spine.  In November 2000, private evaluation for complaints of right lower extremity weakness revealed lumbar lordosis and spasm.  In January 2003, private radiology studies of the Veteran's lumbar spine showed lower lumbar spondylosis, spinal stenosis, and bulging discs at L3-4 and L5-S1.  In September 2003, the Veteran advised a private health care provider that he had had chronic low back pain since 1978, when he had pulled some back ligaments while pulling a board from a ditch as a laborer.  He had had worsening symptoms of low back pain in October 2002, and had had a lumbar discectomy for herniated nucleus pulposus in January 2003.  A September 2003 private medical record shows moderately advanced lower lumbar spine degenerative changes.  

In September 2010, the Veteran was seen at a private emergency room for lower back pain to his right flank for 4 days.  He mentioned low back pain since a 1983 strain.  

A May 2012 VA examination report describes the Veteran's L4-5 disc disease as from a workman's compensation injury from 2000. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current lower back disorder, which is degenerative disc disease and degenerative joint disease.  The preponderance of the evidence including the Veteran's service treatment records indicates that neither was manifest in service, that arthritis was not manifest to a degree of 10 percent within 1 year of separation, and that neither is related to service.  The Veteran denied having or having had back trouble in April 1971 and his spine was normal when examined then and in July 1972 and degenerative disc disease and degenerative joint disease were first shown in 2000, after a report of a workman's compensation injury, complaints of radiating pain of short duration, and a report that he had been told he had degenerative disc disease.  On multiple occasions when the Veteran was seen for low back problems post-service, he indicated that he had started having problems more than 10 years post-service, and he related his back problems to post-service injuries.  This is in contrast to and more probative than his more recent, compensation setting testimony of having back problems in and ever since service, as he gave them in early treatment settings when accurate history could be considered important for treatment and diagnosis purposes.         

While the Veteran and P.R. may feel that his current disorders are related to service, this is a complex medical matter for which medical expertise, which they lack, is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that the Veteran had stated in his February 2010 claim that he had had back, foot, and right knee problems since 1971.  However, this is not adequately supported and his claims for service connection for other disorders in June and November 1990, without claiming service connection for these, belie such statements.  P.R. stated in January 2012 that the Veteran had back symptoms prior to their November 1973 marriage.  However, arthritis and disc disease, the Veteran's current lower back disorders, are not shown then.  


ORDER

Service connection for right knee disorder is denied. 

Service connection for hallux valgus is denied. 

Service connection for lower back disorder is denied. 



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


